DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 28 July 2021 has been received, & its contents have been carefully considered.  As a result, Claims 13-24 are pending for review.
Examiner’s Note
While Examiner has not provided a list of informalities, Applicant should fully and carefully review the entire disclosure to ensure correction of any informalities Examiner may have missed.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Frenette et al., US #9,657,938
[Frenette ('938)]

-
Wang, CN #101255986
[Wang ('986)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wang ('986).
In Re Claims 13-18, Wang ('986) discloses (See machine translation, attached):
Cl. 13: A method for turning a burner from an OFF state to an ON state, the burner having independently controllable flows of atomizing air, combustion air, and fuel, the burner in the ON state having flow values of burner parameters including flow of atomizing air, flow of combustion air, and flow of fuel, the method comprising:
first setting the flow of combustion air to purge excess heat from the burner (P. 3, Ln. 6-16: Control Panel #4 / MCU issues a purge command on start-up energizing Fan #3 for 8 seconds);
second setting, after the first setting, the flow of fuel to prime the burner (After the purge cycle, energizing the starts the motor for the atomized fuel burner);
first changing, after the second setting, the flow of combustion air and the flow of fuel to values that support inducing ignition (“after successful ignition” indicates that the fuel & air flow are flowing at rates to enable ignition);
igniting, after the first changing, the flow of fuel (P. 3, Ln. 8-9: The MCU gives the ignition command);
detecting, after the igniting, flame in a flame tube of the burner (P. 3, Ln. 10-11: normal combustion is displayed on Panel #5, indicating the flame is detected after ignition); and
second changing, in response to the detecting, the flow of atomizing air, the flow of combustion air, and/or the flow of fuel to support a target heat output of the burner (P. 3, Ln. 9-13: Adjusting the burner output (firepower) after ignition with Knob #6).
Cl. 14: wherein the first setting sets the flow of combustion air to a maximum output of the burner for a period of time (P. 3, Ln. 7-8: Blower #3 is set to full speed).
Cl. 15, 16: wherein the second setting occurs after [Cl. 15: the period of time] / [Cl. 16: after a predetermined period of time from commencement] of the first setting (As described above, setting the fuel & air flow for ignition is performed after the purge cycle for a predetermined period of time of the 8 second purge cycle & a 10 second preheating cycle).
Cl. 17: wherein the igniting comprises: third setting the flow of atomizing air to a value that supports inducing ignition; and turning on an ignitor (As discussed above, the burner is ignited, which indicates the atomizing air flow would, of necessity, be a value that supports ignition).
Cl. 18: wherein the second changing comprises changing, in response to the detecting, the flow of atomizing air, the flow of combustion air, and the flow of fuel to values that support a target heat output of the burner (Changing the burner power would necessitate the changing of each of the combustion air, atomizing air & fuel flow rates).
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang ('986) in view of Frenette ('938).
In Re Claim 19, Wang ('986) discloses: An burner having an atomizing head and a flame tube , comprising:
a controller comprising a combination of hardware and software programmed to turn the burner ON and OFF, wherein to turn a burner ON from OFF the controller will cause the burner to perform operations (Control Panel #4) comprising:
first setting the flow of combustion air to purge excess heat from the burner (P. 3, Ln. 6-16: Control Panel #4 / MCU issues a purge command on start-up energizing Fan #3 for 8 seconds);
second setting, after the first setting, the flow of fuel to prime the burner (After the purge cycle, energizing the starts the motor for the atomized fuel burner);
first changing, after the second setting, the flow of combustion air and the flow of fuel to values that support inducing ignition (“after successful ignition” indicates that the fuel & air flow are flowing at rates to enable ignition);
igniting, after the first changing, the flow of fuel (P. 3, Ln. 8-9: The MCU gives the ignition command);
detecting, after the igniting, flame in a flame tube of the burner (P. 3, Ln. 10-11: normal combustion is displayed on Panel #5, indicating the flame is detected after ignition); and
second changing, in response to the detecting, the flow of atomizing air, the flow of combustion air, and/or the flow of fuel to support a target heat output of the burner (P. 3, Ln. 9-13: Adjusting the burner output (firepower) after ignition with Knob #6).
With respect to: “a DC fuel motor adapted to deliver a flow of fuel to the atomizing head; a DC atomizing air motor adapted to provide a flow of atomizing air to an opening in the atomizing head where atomizing air will atomize the flow of fuel; a DC combustion air motor adapted to deliver a flow of combustion air to the flame tube to aid in combustion of atomized fuel”, Wang ('986) is silent on the exact structure of the atomizing burner.
Nevertheless, Frenette ('938) discloses from the same Atomizing Burner field of endeavor as applicant's invention, an atomizing burner (Fig. 1-3) comprising separately controlled atomizing air (Via Conduit #134), fuel (Via Conduit #114) & combustion air (Via Combustion Air Blast Tube Fan #142).  With respect to the atomizing air compressor, fuel pump & combustion air fan having DC motors, the selection of each motor would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a DC motor solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the burner of Wang ('986) in view of Frenette ('938) would function equally well in either configuration.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fabricate or design the burner of Wang ('986) as taught by Frenette ('938) for the purpose of providing a suitable atomizing burner structure.
In Re Claims 20-24, with respect to:
Cl. 20: wherein the first setting sets the flow of combustion air to a maximum output of the DC combustion air motor for a period of time;
Cl. 21: wherein the second setting occurs after the period of time of the first setting;
Cl. 22: wherein the second setting occurs after a predetermined period of time from commencement of the first setting;
Cl. 23: wherein the igniting comprises: third setting the flow of atomizing air to a value that supports inducing ignition; and turning on an ignitor;
Cl. 24: wherein the changing comprises changing, in response to the detecting, the flow of atomizing air, the flow of combustion air, and the flow of fuel to values that support a target heat output of the burner;
as each of the above claims recites the same limitations as each of Claims 14-18, respectively, Wang ('986) discloses the limitations in each of the above claims as discussed above in Claims 14-18, respectively.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762